
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 11
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Feingold submitted
			 the following concurrent resolution; which was referred to the
			 Committee on
			 Finance
		
		CONCURRENT RESOLUTION
		Providing that any agreement relating to
		  trade and investment that is negotiated by the executive branch with another
		  country comply with certain minimum standards.
	
	
		Whereas
			 there is general consensus among the people of the United States and the global
			 community that, with respect to international trade and investment
			 rules—
			(1)global environmental, labor, health, food
			 security, and other public interest standards must be strengthened to prevent a
			 global race to the bottom;
			(2)domestic environmental, labor, health, food
			 security, and other public interest standards and policies must not be
			 undermined, including those based on the use of the precautionary principle
			 (the internationally recognized legal principle that holds that, when there is
			 scientific uncertainty regarding the potential adverse effects of an action, a
			 product, or a technology, a government should act in a way that minimizes the
			 risk of harm to human health and the environment);
			(3)provision and regulation of public services
			 such as education, health care, transportation, energy, water, and other
			 utilities are basic functions of democratic government and must not be
			 undermined;
			(4)raising standards in developing countries
			 requires additional assistance and respect for diversity of policies and
			 priorities;
			(5)countries must be allowed to design and
			 implement policies to sustain family farms and achieve food security;
			(6)healthy national economies are essential to
			 a healthy global economy, and the right of governments to pursue policies to
			 maintain and create jobs must be upheld;
			(7)the right of State and local and comparable
			 regional governments of all countries to create and enforce diverse policies
			 must be safeguarded from imposed downward harmonization; and
			(8)rules for the global economy must be
			 developed and implemented democratically and with transparency and
			 accountability;
			Whereas
			 many international trade and investment agreements in existence and currently
			 being negotiated do not serve these interests; and
		Whereas
			 many international trade and investment agreements in existence have caused
			 substantial harm to the health and well-being of communities in the United
			 States and within countries that are trading partners of the United States:
			 Now, therefore, be it
		
	
		That any agreement relating to trade and
			 investment that is negotiated by the executive branch with another country
			 should comply with the following:
			(1)Requirements applying to all
			 countries
				(A)Investor and investment
			 policyIf the agreement
			 includes any provision relating to foreign investment, the agreement may not
			 permit a foreign investor to challenge or seek compensation because of a
			 measure of a government at the national, State, or local level that protects
			 the public interest, including a measure that protects public health, safety,
			 and welfare, the environment, and worker protections, unless a foreign investor
			 demonstrates that the measure was enacted or applied primarily for the purpose
			 of discriminating against a foreign investor or foreign investment.
				(B)ServicesThe agreement, to the extent applicable,
			 shall comply with the following:
					(i)In generalThe agreement may not provide for
			 disciplinary action against a government measure relating to—
						(I)a public service, including public services
			 for which the government is not the sole provider;
						(II)a service that requires extensive
			 regulation;
						(III)an essential human service; and
						(IV)a service that has an essentially social
			 component.
						(ii)Services describedA service described in clause (i) includes
			 a public benefit program, health care, health insurance, public health, child
			 care, education and training, the distribution of a controlled substance or
			 product (including alcohol, tobacco, and firearms), research and development on
			 a natural or social science, a utility (including an energy utility, water,
			 waste disposal, and sanitation), national security, maritime, air, surface, and
			 other transportation services, a postal service, energy extraction and any
			 related service, and a correctional service.
					(iii)Revision of commitmentsThe agreement shall permit a country that
			 has made a commitment in an area described in clause (i) to revise that
			 commitment for the purposes of public interest regulation without any financial
			 or other trade-related penalty.
					(iv)Subsidies and government
			 procurementThe agreement
			 shall ensure that any rule governing a subsidy or government procurement fully
			 protects the ability of a government to support and purchase a service in a way
			 that promotes economic development, social justice and equity, public health,
			 environmental quality, human rights, and the rights of workers.
					(v)Regulation of foreign
			 investorsThe agreement shall
			 guarantee that all governments that are parties to the agreement may regulate
			 foreign investors in services and other service providers in order to protect
			 public health and safety, consumers, the environment, and workers’ rights,
			 without requiring the governments to establish their regulations to be the
			 least burdensome option for foreign service providers.
					(C)Environmental, labor, and other public
			 interest standardsThe
			 agreement—
					(i)may not supersede the rights and
			 obligations of parties under multilateral environmental, labor, and human
			 rights agreements;
					(ii)shall, to the extent applicable, include
			 commitments—
						(I)to adhere to specified workers’ rights and
			 environmental standards;
						(II)to enforce existing domestic labor and
			 environmental provisions; and
						(III)to abide by the core labor standards of the
			 International Labor Organization; and
						(iii)shall subject the commitments described in
			 clause (ii) to binding enforcement on the same terms as commercial
			 provisions.
					(D)Food safetyThe agreement may not—
					(i)require international harmonization of food
			 safety standards in a manner that undermines the level of human health
			 protection provided under the laws of a country; or
					(ii)restrict the ability of governments to
			 enact policies to guarantee the right of consumers to know where and how food
			 is produced.
					(E)Agriculture and food securityThe agreement may not, with respect to food
			 and other agricultural commodities—
					(i)contain provisions that prevent countries
			 from—
						(I)establishing domestic and global
			 reserves;
						(II)managing supply;
						(III)enforcing antidumping provisions;
						(IV)ensuring fair market prices; or
						(V)vigorously enforcing antitrust laws, in
			 order to guarantee competitive markets for family farmers; or
						(ii)prevent countries from developing the
			 necessary sanitary and phytosanitary standards to prevent the introduction of
			 pathogens or other potentially invasive species that may adversely affect
			 agriculture, human health, or the environment.
					(F)Governmental authorityThe agreement may not contain provisions
			 that bind national, State, local, or comparable regional governments to
			 limiting regulatory, taxation, spending, or procurement authority—
					(i)without sufficient transparency as
			 described in paragraph (4), including an opportunity for public review and
			 comment; and
					(ii)without the explicit, informed consent of
			 the national, State, local, or comparable regional legislative body
			 concerned.
					(G)Access to medicines and seeds
					(i)MedicinesThe agreement may not contain provisions
			 that prevent countries from taking measures to protect public health by
			 ensuring access to medicines.
					(ii)SeedsThe agreement may not constrain the rights
			 of farmers to save, use, exchange, or sell farm-saved seeds and other publicly
			 available seed varieties.
					(2)Requirements applying to only the United
			 States
				(A)Temporary entry of workersThe agreement may not—
					(i)make a new commitment on the temporary
			 entry of workers, because such policies should be determined by the Congress,
			 after consideration by the congressional committees with jurisdiction over
			 immigration, to avoid an array of inconsistent policies; or
					(ii)include any policy that fails to—
						(I)include labor market tests that ensure that
			 the employment of temporary workers will not adversely affect other similarly
			 employed workers;
						(II)involve labor unions in the labor
			 certification process implemented under the immigration program for temporary
			 workers granted nonimmigrant status under
			 section
			 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(H)(i)(b)), including the filing by an employer of an
			 application under section 212(n)(1) of that Act (8 U.S.C. 1182(n)(1));
			 or
						(III)guarantee the same workplace protections
			 for temporary workers that are available to all workers.
						(B)Policies to support United States workers
			 and small, minority, and women-owned businessesThe agreement shall preserve the right of
			 Federal, State, and local governments to maintain or establish policies to
			 support United States workers and small, minority, or women-owned businesses,
			 including policies with respect to government procurement, loans, and
			 subsidies.
				(C)United States trade lawsThe agreement may not—
					(i)contain a provision that modifies or
			 amends, or requires a modification of or an amendment to, any law of the United
			 States regarding safeguards from unfair foreign trade practices, including any
			 law providing for—
						(I)the imposition of countervailing or
			 antidumping duties;
						(II)protection from unfair methods of
			 competition or unfair acts in the importation of articles;
						(III)relief from injury caused by import
			 competition;
						(IV)relief from unfair trade practices;
			 or
						(V)the imposition of import restrictions to
			 protect national security; or
						(ii)weaken the existing terms of the Agreement
			 on Implementation of Article VI of the General Agreement on Tariffs and Trade
			 1994, or the Agreement on Subsidies and Countervailing Measures, of the World
			 Trade Organization, including through the domestic implementation of rulings of
			 dispute settlement bodies.
					(D)Food safetyThe agreement may not—
					(i)restrict the ability of the United States
			 to ensure that food products entering the United States are rigorously
			 inspected to establish that they meet all food safety standards in the United
			 States, including inspection standards; or
					(ii)force the United States to accept different
			 food safety standards as equivalent, in a manner that undermines
			 the level of human health protection provided under domestic law.
					(3)Treatment of developing
			 countriesThe agreement shall
			 grant special and differential treatment for developing countries with regard
			 to the timeframe for implementation of the agreement as well as other
			 concerns.
			(4)Transparency
				(A)In generalThe process of negotiating the agreement
			 shall be open and transparent, including through—
					(i)prompt and regular disclosure of full
			 negotiating texts; and
					(ii)prompt and regular disclosure of
			 negotiating positions of the United States.
					(B)Public availability of offers and
			 requestsIn negotiating the
			 agreement, any request or offer relating to investment, procurement, or trade
			 in services must be made public within 10 days after its submission if such
			 request or offer—
					(i)proposes that specific Federal, State, or
			 local laws or regulations in the United States, including subsidies, tax rules,
			 procurement rules, professional standards, and rules on temporary entry of
			 persons, be changed, eliminated, or scheduled under the agreement;
					(ii)proposes to cover under the
			 agreement—
						(I)specific essential public services,
			 including public benefits programs, health care, education, national security,
			 sanitation, water, energy, and other utilities; or
						(II)private service sectors that require
			 extensive regulation or have an inherently social component, including
			 maritime, air transport, trucking, and other transportation services, postal
			 services, utilities such as water, energy, and sanitation, corrections,
			 education and childcare, and health care; or
						(iii)proposes an action or process of general
			 application that may interfere with the ability of the United States or State,
			 local, or tribal governments to adopt, implement, or enforce laws and
			 regulations identified in clause (ii)(I) or to provide or regulate services
			 identified in clause (ii)(II).
					(C)Representation of interestsThe broad array of constituencies
			 representing the majority of the people of the United States, including labor
			 unions, environmental organizations, consumer groups, family farm groups,
			 public health advocates, faith-based organizations, and civil rights groups,
			 must have at least the same representation on trade advisory committees and the
			 same access to trade negotiators and negotiating fora as those constituencies
			 representing commercial interests.
				(D)Dispute resolution mechanismsAny dispute resolution mechanism
			 established in the agreement shall be open and transparent, including through
			 disclosure to the public of documents and access to hearings, and must permit
			 participation by nonparties through the filing of amicus briefs, as well as
			 provide for standing for State and local governments as intervenors.
				
